Exhibit 10.16.1
THIRD AMENDMENT TO
FOURTH AMENDED AND RESTATED LOAN AGREEMENT
THIS THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT (this
“Amendment”), dated as of September 29, 2010, is made and entered into on the
terms and conditions hereinafter set forth, by and between CUMBERLAND
PHARMACEUTICALS, INC., a Tennessee corporation (the “Borrower”), and BANK OF
AMERICA, N.A., a national banking association (the “Bank”).
RECITALS:
1. The Borrower and the Bank are parties to a Fourth Amended and Restated Loan
Agreement dated as of July 22, 2009, as amended by a First Amendment to Fourth
Amended and Restated Loan Agreement dated as of February 11, 2010 and by a
Second Amendment to Fourth Amended and Restated Loan Agreement dated as of
May 24, 2010 (as the same heretofore has been or hereafter may be further
amended, restated, supplemented, extended, renewed, replaced or otherwise
modified from time to time, the “Loan Agreement”), pursuant to which the Bank
has agreed to extend credit to the Borrower subject to and upon the terms and
conditions set forth in the Loan Agreement.
2. The parties hereto desire to amend the Loan Agreement in certain respects as
more particularly hereinafter set forth.
3. Capitalized terms used but not otherwise defined in this Amendment shall have
the same meanings as in the Loan Agreement.
AGREEMENTS:
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of all of which are hereby acknowledged, the parties
hereto agree as follows:
1. Amendment of Section 1.1. Subsection (a) of Section 1.1 of the Loan Agreement
is hereby amended by deleting the words and figures “Four Million Dollars
($4,000,000)” and substituting in lieu thereof the words and figures “Six
Million Dollars ($6,000,000)”.
2. Amendment of Section 1.3. Subsection (c) of Section 1.3 of the Loan Agreement
is hereby amended to read as follows:

  (c)   The “Applicable Margin” means and refers to the following percentages
per annum, based upon the Borrower’s Leverage Ratio as set forth in the most
recent compliance certificate received by the Bank pursuant to Section 8.2(c):

                  Pricing Level   Leverage Ratio     Applicable Margin  
 
               
1
    < 1.00       3.50 %
2
    ³ 1.00       4.50 %

Any increase or decrease in the Applicable Margin resulting from a change in the
Borrower’s Leverage Ratio shall become effective as of the first banking day
following the date a compliance certificate is delivered pursuant to
Section 8.2(c); provided, however, that if a compliance certificate is not
delivered when due in accordance with Section 8.2(c), then Pricing Level 2 shall
apply as of the first banking day after the date on which such compliance
certificate was required to have been delivered until the first banking day
after the date on which such certificate is delivered.

 

 



--------------------------------------------------------------------------------



 



3. Amendment of Section 2.4. Subsection (b) of Section 2.4 of the Loan Agreement
is hereby amended to read as follows:

  (b)   The Borrower will repay principal in equal consecutive installments in
the amount of Six Hundred Sixty-Six Thousand Six Hundred Sixty-Seven and
No/100ths Dollars ($666,667.00) each beginning on December 31, 2010 and
continuing on the last day of each March, June, September and December
thereafter until December 31, 2012 (the “Repayment Period”). In any event, on
the last day of the Repayment Period, the Borrower will repay the entire
remaining principal balance plus any interest or other charges outstanding under
this facility.

4. Amendments of Section 3.1. Section 3.1 of the Loan Agreement is hereby
amended as follows:
(a) Subsection (a) of Section 3.1 of the Loan Agreement is hereby amended to
read as follows:

  (a)   Fee Letter. The Borrower agrees to pay to the Bank fees and other
compensation as provided in the fee letter of even date herewith, by and between
the Bank and the Borrower, as the same may be supplemented, amended, modified
and/or amended and restated from time to time pursuant to agreement of the
Borrower and the Bank (as so supplemented, amended, modified and/or amended and
restated, the “Fee Letter”).

(b) The definition of “Applicable Facility No. 1 Commitment Fee Rate” set forth
in clause (i) of subsection (b) of Section 3.1 of the Loan Agreement is hereby
amended to read as follows:
“Applicable Facility No. 1 Commitment Fee Rate” means one-half of one percent
(0.50%) per year.
5. Amendment of Section 8.3. Section 8.3 of the Loan Agreement is hereby amended
by replacing the table set forth therein with the following:

      Quarterly Period(s) Ending   Leverage Ratio
 
   
09-30-10 – 12-31-10
  2.00 to 1.00
03-31-11 – 09-30-11
  1.75 to 1.00
12-31-11 and thereafter
  1.25 to 1.00

6. Amendment of Section 8.4. Section 8.4 of the Loan Agreement is hereby amended
by deleting the first sentence thereof and substituting in lieu thereof the
following:
To maintain on a consolidated basis a Fixed Charge Coverage Ratio of at least
1.25 to 1.00, calculated as of the end of each quarter-annual reporting period
for which the Bank requires financial statements, using the results of the
twelve-month period ending with the end of that reporting period; provided,
however, that (i) for the September 30, 2010 calculation date, the calculation
shall be made using the results of only the three-month period then ended,
(ii) for the December 31, 2010 calculation date, the calculation shall be made
using only the results of the six-month period then ended, and (iii) for the
March 31, 2011 calculation date, the calculation shall be made using only the
results of the nine-month period then ended.

 

-2-



--------------------------------------------------------------------------------



 



7. Addition to Section 8.9. Section 8.9 of the Loan Agreement is hereby amended
by adding the following sentence at the end:
The Borrower covenants and agrees that the deposits maintained by the Borrower
and its Subsidiaries with the Bank and its affiliates shall not at any time be
in an aggregate amount less than the sum of (a) the maximum amount of the
Facility No. 1 Commitment at such time, (including both the principal amount
then outstanding plus the unfunded portion), plus (b) the aggregate principal
amount then outstanding in respect of the Facility No. 2 Commitment.
8. Amendment of Other Loan Documents. Each of the Loan Documents is hereby
amended in all respects necessary to reflect that the “Facility No. 1
Commitment” (by whatever terminology is used to make reference thereto) shall
mean and refer to “a line of credit in a principal amount not to exceed Six
Million Dollars ($6,000,000) outstanding at any one time.”
9. Conditions to Effectiveness. This Amendment shall be effective only upon the
satisfaction of the following conditions:
(a) the Borrower, the Bank and the other parties whose names appear on the
signature page(s) hereof shall have executed and delivered a counterpart of this
Amendment;
(b) the Borrower shall have executed and delivered to the Bank an amended and
restated promissory note evidencing the indebtedness of the Borrower to the Bank
in connection with the Facility No. 1 Commitment;
(c) the Borrower shall have paid to the Bank, in immediately available funds:
(1) the principal amount outstanding in respect of the Facility No. 2 Commitment
that is in excess of $6,000,000.00, together with all accrued and unpaid
interest, fees, premiums and other amounts due and payable in respect of the
Facility No. 2 Commitment at the time of or in connection with such principal
payment (including amounts payable pursuant to subsection 2.5(a) of the Loan
Agreement); and
(2) all amounts that are then due and payable pursuant to the Fee Letter (if
any);
(d) each of the representations and warranties of the Borrower contained in
Section 10 shall be true and correct as of the date as of which all of the other
conditions contained in this Section 9 shall have been satisfied;
(e) the Borrower shall have paid all cost and expenses, including attorney’s
fees, reasonably incurred by the Bank in connection with the preparation,
execution, delivery and any recording or filing of this Amendment or any
instrument, document or agreement contemplated hereby; and
(f) the Bank shall have received such other documents, instruments,
certificates, opinions and approvals as it reasonably may have requested.
10. Representations and Warranties of the Borrower. As an inducement to the Bank
to enter into this Amendment, the Borrower hereby represents and warrants that
on and as of the date hereof, and taking into account the provisions hereof, the
representations and warranties contained in the Loan Agreement and the other
Loan Documents are true and correct in all material respects, except for
representations and warranties that expressly relate to an earlier date, which
remain true and correct as of said earlier date.

 

-3-



--------------------------------------------------------------------------------



 



11. Effect of Amendment; Continuing Effectiveness of Loan Agreement and Loan
Documents.
(a) Neither this Amendment nor any other indulgences that may have been granted
to the Borrower by the Bank shall constitute a course of dealing or otherwise
obligate the Bank to modify, expand or extend the agreements contained herein,
to agree to any other amendments to the Loan Agreement or to grant any consent
to, waiver of or indulgence with respect to any other noncompliance with any
provision of the Loan Documents.
(b) Upon and after the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Loan Agreement, and each reference in the other Loan
Documents to “the Loan Agreement”, “thereunder”, “thereof” or words of like
import referring to the Loan Agreement, shall mean and be a reference to the
Loan Agreement as modified hereby. This Amendment shall constitute a Loan
Document for all purposes of the Loan Agreement and the other Loan Documents.
(c) Except to the extent amended or modified hereby, the Loan Agreement, the
other Loan Documents and all terms, conditions and provisions thereof shall
continue in full force and effect in all respects and shall be construed in
accordance with the modification of the Loan Agreement effected hereby.
12. Release and Waiver. The Borrower hereby acknowledges and stipulates that it
has no claims or causes of action of any kind whatsoever against the Bank, its
affiliates, officers, directors, employees or agents. The Borrower represents
that it is entering this Amendment freely, and with the advice of counsel as to
its legal alternatives. The Borrower hereby releases the Bank, its affiliates,
officers, directors, employees and agents, from any and all claims, causes of
action, demands and liabilities of any kind whatsoever whether direct or
indirect, fixed or contingent, liquidated or unliquidated, disputed or
undisputed, known or unknown, that the Borrower has or may acquire in the future
relating in any way to any event, circumstance, action or failure to act to the
date of this Amendment, excluding, however, claims or causes of actions
resulting solely from the Bank’s own gross negligence or willful misconduct. The
release by the Borrower herein, together with the other terms and provisions of
this Amendment, are executed by the Borrower advisedly and without coercion or
duress from the Bank, the Borrower having determined that the execution of this
Amendment, and all of its terms, conditions and provisions are in the Borrower’s
economic best interest.
13. Further Actions. Each of the parties to this Amendment agrees that at any
time and from time to time upon written request of the other party, it will
execute and deliver such further documents and do such further acts and things
as such other party reasonably may request in order to effect the intents and
purposes of this Amendment.
14. Counterparts. This Amendment may be executed in multiple counterparts or
copies, each of which shall be deemed an original hereof for all purposes. One
or more counterparts or copies of this Amendment may be executed by one or more
of the parties hereto, and some different counterparts or copies executed by one
or more of the other parties. Each counterpart or copy hereof executed by any
party hereto shall be binding upon the party executing same even though other
parties may execute one or more different counterparts or copies, and all
counterparts or copies hereof so executed shall constitute but one and the same
agreement. Each party hereto, by execution of one or more counterparts or copies
hereof, expressly authorizes and directs any other party hereto to detach the
signature pages and any corresponding acknowledgment, attestation, witness or
similar pages relating thereto from any such counterpart or copy hereof executed
by the authorizing party and affix same to one or more other identical
counterparts or copies hereof so that upon execution of multiple counterparts or
copies hereof by all parties hereto, there shall be one or more counterparts or
copies hereof to which is(are) attached signature pages containing signatures of
all parties hereto and any corresponding acknowledgment, attestation, witness or
similar pages relating thereto.

 

-4-



--------------------------------------------------------------------------------



 



15. Miscellaneous.
(a) This Amendment shall be governed by, construed and enforced in accordance
with the laws of the State of Tennessee, without reference to the conflicts or
choice of law principles thereof.
(b) The headings in this Amendment and the usage herein of defined terms are for
convenience of reference only, and shall not be construed as amplifying,
limiting or otherwise affecting the substantive provisions hereof.
(c) All references herein to the preamble, the recitals or sections, paragraphs,
subparagraphs, annexes or exhibits are to the preamble, recitals, sections,
paragraphs, subparagraphs, annexes and exhibits of or to this Amendment unless
otherwise specified. The words “hereof”, “herein” and “hereunder” and words of
similar import, when used in this Amendment, refer to this Amendment as a whole
and not to any particular provision of this Amendment.
(d) Any reference herein to any instrument, document or agreement, by whatever
terminology used, shall be deemed to include any and all amendments,
modifications, supplements, extensions, renewals, substitutions and/or
replacements thereof as the context may require.
(e) When used herein, (1) the singular shall include the plural, and vice versa,
and the use of the masculine, feminine or neuter gender shall include all other
genders, as appropriate, (2) “include”, “includes” and “including” shall be
deemed to be followed by “without limitation” regardless of whether such words
or words of like import in fact follow same, and (3) unless the context clearly
indicates otherwise, the disjunctive “or” shall include the conjunctive “and”.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
[Remainder of Page Intentionally Left Blank;
Signature Pages Follow]

 

-5-



--------------------------------------------------------------------------------



 



[Signature Page to Third Amendment to Fourth Amended and Restated Loan Agreement
(Cumberland Pharmaceuticals, Inc.) dated as of September 29, 2010]

                      BORROWER:    
 
                    CUMBERLAND PHARMACEUTICALS, INC.    
 
               
 
  By:   /s/ David L. Lowrance                  
 
      Name:   David L. Lowrance    
 
         
 
   
 
      Title:   CFO    
 
         
 
   

CONSENTED TO AND APPROVED:
CUMBERLAND PHARMA SALES CORP.

             
By:
  /s/ A.J. Kazimi              
 
  Name:   A.J. Kazimi    
 
     
 
   
 
  Title:   CEO    
 
     
 
   

ACKNOWLEDGED:
CUMBERLAND EMERGING TECHNOLOGIES, INC.

             
By:
  /s/ David L. Lowrance              
 
  Name:   David L. Lowrance    
 
     
 
   
 
  Title:   CFO    
 
     
 
   

 

-6-



--------------------------------------------------------------------------------



 



[Signature Page to Third Amendment to Fourth Amended and Restated Loan Agreement
(Cumberland Pharmaceuticals, Inc.) dated as of September 29, 2010]

                      BANK:    
 
                    BANK OF AMERICA, N.A.    
 
               
 
  By:   /s/ H. Hope Walker                  
 
      Name:   H. Hope Walker    
 
         
 
   
 
      Title:   V.P.    
 
         
 
   

 

-7-